Citation Nr: 1644449	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-28 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 14, 1946 to January 13, 1949 and from January 19, 1949 to May 31, 1958.  He died in August 2009, and the appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, inter alia, denied service connection for the cause of the Veteran's death.  Jurisdiction over this case was subsequently transferred to the RO in Oakland, California, and that office forwarded the appeal to the Board.

In August 2016, the appellant testified during a video-conference hearing before the undersigned Veterans Law Judge from the RO in Oakland, California.  A transcript of that hearing is of record.

The issue of entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1151 for the Veteran's death has been raised by the record in the appellant's October 2009 Application for DIC, death pension and accrued benefits.  Although it appears from a review of the claims file that the VA Pension Management Center (PMC) in St. Paul, Minnesota began to develop the issue (see February 2010 VA Letter to VA Palo Alto Health Care System and February 2010 VA PMC Memorandum), it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran died in August 2009.  The death certificate lists the immediate cause of death as uremia and the underlying causes of death as acute renal failure, acute small bowel obstruction, and coronary heart disease.  The appellant claims that the Veteran's service-connected disabilities caused his death.  See 38 C.F.R. § 3.312 (2015) (entitlement to service connection for cause of death warranted when a disability related to service caused or contributed substantially or materially to the Veteran's death).  More specifically, she asserts that the Veteran's heart disease was caused by his inability to properly exercise, thereby resulting in weight gain and a sedimentary lifestyle, which was a direct result of his service-connected lumbar spine, left knee, left ankle, left hip and left leg disabilities.  

At the time of the Veteran's death, he was service-connected for the following: traumatic arthritis of the lumbar spine; left knee disability with traumatic arthritis; traumatic arthritis of the left ankle; and left hip fracture and shortening of the left leg.  Also, he was in receipt of total disability evaluation based on individual unemployability due to service-connected disabilities and special monthly compensation under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use of his left foot.  Statements from the Veteran and his wife as well as VA examination reports indicated that the Veteran had substantial difficulties in ambulation and mobility due to arthritis.  See November 2004 Statement in Support of Claim; August 2005 Statement in Support of Claim; August 2006 Examination Report; March 2007 Examination Report.

The Federal Circuit has held that the general duty to assist provision, 38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  Given that there is evidence of a possible relationship between the Veteran's death from coronary heart disease and his service-connected disabilities, a medical opinion is necessary to substantiate the claim.  Moreover, it cannot be said that there is no reasonable possibility that such assistance would aid in substantiating the claim; rather, a medical opinion indicating  a relationship between the Veteran's heart disease and his Veteran's service-connected disabilities would aid in substantiating the claim for service connection for the cause of the Veteran's death.  A remand is therefore warranted to obtain an opinion from an appropriate physician on this question.

In addition, a VA Health Care System active problem list, printed in November 2006, indicated that the Veteran had coronary artery disease, and that the onset for such disease was in January 2000.  However, the claims file contains VA medical records only starting in May 2003 and ending in December 2006.  Therefore, on remand, any outstanding VA treatment records, especially those from January 2000 to May 2003 and from December 2006 to August 2009, should be obtained.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records, especially from January 2000 to May 2003 and from December 2006 to August 2009.

2.  Request an opinion from an appropriate physician as to the etiology of the Veteran's death.

The claims file must be sent to the physician for review.

The physician should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (i.e., left hip fracture and shortening of the left leg, left knee disability with traumatic arthritis, traumatic arthritis of the lumbar spine, and traumatic arthritis of the left ankle) individually and/or collectively either caused or contributed substantially or materially to the Veteran's death.

A complete rationale should accompany any opinion provided.

The physician is advised that the Veteran was and the appellant is competent to report symptoms, treatment, and injuries, and that these reports must be taken into account in formulating the requested opinion.  The physician should consider the appellant's theory that the Veteran's heart disease was caused by his inability to properly exercise, thereby resulting in weight gain and a sedimentary lifestyle, which was a direct result of his service-connected lumbar spine, left knee, left ankle, left hip and left leg disabilities.

3.  After the above development has been completed, readjudicate the claim for entitlement to service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

